PER CURIAM.
This proceeding is before the Court for consideration of a consent judgment filed by the respondent attorney, Robert W. Weiss, and The Florida Bar. The consent judgment sets forth the following conduct that is in violation of the Code of Professional Responsibility: (1) two checks drawn on the respondent’s general account were returned for insufficient funds; (2) two checks drawn on the respondent’s cost account and tendered to the clerk’s office of the Seventeenth Judicial Circuit were returned unpaid because the account had been closed; and (3) a check drawn on the respondent’s general account payable to Threshold Publications in payment for a legal publication was returned unpaid because the account had been closed.
Further, respondent had been retained by a debtor to represent him in a chapter 11 bankruptcy proceeding. Respondent neglected the case, resulting in the entry of an order dismissing the case. Successor counsel was successful in obtaining an order setting aside the dismissal, which also directed the respondent to turn over all of the debtor’s funds in his possession to the successor counsel. Respondent failed to remit the sum of $5,957.89, in compliance with the bankruptcy orders, and thereafter attempted to comply by tendering a check to successor counsel in that amount which was returned unpaid due to insufficient funds.
The consent judgment agrees that the discipline to be imposed should be disbarment. The Florida Bar approves.
Accordingly, we approve the consent judgment and order the respondent, Robert W. Weiss, disbarred. This disbarment shall take effect thirty days from the date of this judgment in order to allow the respondent sufficient time in which to wind down his practice in an orderly manner.
The cost of these proceedings in the amount of $362.00 is assessed against the respondent. Judgment for costs is hereby entered against the Robert W. Weiss in the amount of $362.00, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.